Exhibit 10.23



STATEMENT OF
COMPENSATION OF THE BOARD OF DIRECTORS

During 2005, each non-employee director of Wisconsin Energy Corporation (WEC or
the Company) received an annual retainer fee of $36,000. Non-employee chairs of
Board committees received a quarterly retainer of $1,250. Non-employee directors
received a fee of $1,500 for each Board or committee meeting attended. In
addition, each non-employee director received a per diem fee of $1,250 for
travel on Company business for each day on which a Board or committee meeting
was not also held, and the Company reimbursed non-employee directors for all
out-of-pocket travel expenses. Non-employee directors were paid $300 for each
signed, written unanimous consent in lieu of a meeting. The lead nuclear
director received a quarterly retainer of $1,250, an attendance fee of $1,500
for each business meeting/site visit and a per diem fee of $1,250 for travel on
Company business for each day on which a business meeting/site visit was not
also held. Each non-employee director also received on January 3, 2005, the 2005
annual stock compensation award in the form of restricted stock equal to a value
of $65,000, with vesting to occur three years from the grant date. Insurance is
also provided by the Company for director liability coverage, fiduciary and
employee benefit liability coverage and travel accident coverage for director
travel on Company business. Employee directors do not receive any directors'
fees.

For 2006, the fees paid to non-employee directors will be the same as in 2005.
In addition, each non-employee director received on January 3, 2006, the 2006
annual stock compensation award in the form of restricted stock equal to a value
of $65,000, with vesting to occur three years from the grant date.

Non-employee directors may defer all or a portion of director fees pursuant to
the Directors' Deferred Compensation Plan. Deferred amounts can be credited to
any of ten measurement funds, including a WEC phantom stock account. The value
of these accounts will appreciate or depreciate based on market performance, as
well as through the accumulation of reinvested dividends. Deferral amounts are
credited to accounts in the name of each participating director on the books of
WEC, are unsecured and are payable only in cash following termination of the
director's service to WEC and its subsidiaries. The deferred amounts will be
paid out of the general corporate assets or the assets of the WEC Amended
Non-Qualified Trust, a grantor trust established to fund certain non-qualified
benefits.

Although WEC directors also serve on the Wisconsin Electric Power Company and
Wisconsin Gas LLC boards and their committees, a single annual retainer is paid
and only a single fee is paid for meetings held on the same day. Fees are
allocated among WEC, Wisconsin Electric Power Company and Wisconsin Gas LLC
based on services rendered. In addition, the Board has adopted stock ownership
guidelines for directors to further align the Board's interests with
stockholders. Under these guidelines, directors are generally expected, over
time (generally within five years of commencement of Board service), to acquire
and hold WEC common stock with a fair market value equal to five times the
director's annual retainer.

The Company has established a Directors' Charitable Awards Program to help
further its philosophy of charitable giving. Under the program, the Company
intends to contribute up to $100,000 per year for 10 years to one or more
charitable organizations chosen by each director, upon the director's death.
Directors are provided with one charitable award benefit for serving on the
boards of WEC and its subsidiaries. There is a vesting period of three years of
service on the Board required for participation in this program. Charitable
donations under the program will be paid out of general corporate assets.
Directors derive no financial benefit from the program, and all income tax
deductions accrue solely to the Company. The tax deductibility of these
charitable donations mitigates the net cost to the Company.